Blackford, J.
Wilson, the assignee of a note, brought an action of assumpsit against Howell, the assignor. It was proved on the trial, that a note for the payment of money, given by Coleman Puit to Hozoell, bad been assigned by the latter for a valuable consideration to Wilson; and that an action by Wilson, the assignee, against Puit, the maker, bad been defeated by a plea of a failure of consideration. The defendant, Hozo*419ell, in the present action against him on the assignment, offered to prove that the consideration 'of the note was valid, and had not failed; but the evidence was rejected. The cause was submitted to the Circuit Court, and a judgment rendered in favour of Wilson, the plaintiff below.
One of the errors relied on by Howell, the plaintiff in error, is, that the testimony he offered ought to have been admitted.
When a man assigns a note to another, he warrants two things: first, that the note is valid and the maker liable to pay it; secondly, that the maker of the note is solvent and able to pay it. Cases of the latter kind are common; but the one before us is the first of the former kind that we have had occasion to examine.
The principle which must govern our decision is a plain one. Howell cannot be made liable for having assigned a note, on the ground that he had obtained it without consideration, unless he have an opportunity to establish the validity of the note. If Wilson, after having sued Puit, the maker, had given notice to Howell of the pendency of the suit, the latter might have attended at the trial, and endeavoured to support the note. In that case, Howell would have been bound by the judgment in favour of Puit. But as no such notice is pretended to have been given to the indorser, he is not to be precluded by the proceeding against the maker, which, as to him, is res inter alios acta. Maupin v. Compton, 3 Bibb, 214.
If, however, the facts are as Wilson states; and this note was really obtained by Howell from Puit without a valid consideration, Wilson had a right, as soon as he discovered the imposition, to sue Howell for having assigned him a note, which the maker was not liable to pay. Caton v. Lenox, 5 Rand. 31. The present action, therefore, is not to be barred, as contended for by Howell, merely because no notice was given him of the pendency of the suit against Puit. The cause stands upon the same ground on which it would have stood, had there been no previous suit against the maker of the note. And Wilson's success must depend upon the decision of the question, whether Puit was liable or not for the note, at the time of its assignment by Howell.
This view of the subject shows, that Howell had a fight, in the suit against him by Wilson, to prove that the consideration *420of the note was a good one, and had not failed as Wilson contended.- Wc are informed by the record, that evidence of this kind was offered by Howell, and rejected by the Circuit Court. The judgment against him is consequently erroneous, and must be reversed.
Hester, for the plaintiff.
Kinney, for the defendant.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.